Citation Nr: 1139662	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-23 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Accredited Representative


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, established service connection for left ear hearing loss and tinnitus, but denied service connection for right ear hearing loss.

The Veteran was scheduled to provide testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  However, he was unable to attend that hearing due to ill health, and testimony was provided on his behalf by his accredited representative.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects that it is at least as likely as not that the Veteran's right ear hearing loss is due, at least in part, to acoustic trauma that occurred during active service.


CONCLUSION OF LAW

Service connection is warranted for right ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's right ear hearing loss.  Therefore, no further discussion of the VCAA is required based upon the facts of this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that his right ear hearing loss is due to excessive noise exposure that he experienced while on active duty.  Further, his account of this excessive noise exposure was conceded below, and was the basis of establishing service connection for his left ear hearing loss and tinnitus.

The Board acknowledges that the competent medical evidence, including the results of a March 2008 VA audio examination, show the Veteran currently has a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  In denying the Veteran's claim, the RO relied upon an opinion provided by the March 2008 VA examiner that it was less likely than not that the Veteran's hearing loss in his right ear was due to military noise exposure.  The examiner noted that the right ear hearing was indicated as normal on separation exam, and indicated that such was not the case with the left ear.

The Board acknowledges that the Veteran's service treatment records do not show a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385, nor evidence of hearing loss pursuant to Hensley, supra.  Specifically, his March 1965 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The subsequent audiological evaluation conducted as part of his December 1968 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
10
15
15
20
LEFT
0
0
10
20
20
30

The Board notes, however, that, as contended by the Veteran's accredited representative at the April 2011 hearing, the March 2008 VA examiner did not address the significant threshold shift in audiological results from the time of enlistment to separation.  Given this change, it does appear that the Veteran's hearing was affected during his period of active duty.

The Board further notes that there is a competent medical opinion in support of the Veteran's claim.  Specifically, an August 2007 VA audio consult which noted that the Veteran's type of hearing loss had many characteristics of a noise-induced hearing loss; and that considering the Veteran's account of noise trauma while in the military, it was plausible that the hearing loss was at least in part caused by the noise exposure experienced while on active duty.

The Board acknowledges that the record does not reflect the VA clinician who completed the August 2007 audio consult reviewed the Veteran's service treatment records in conjunction with this opinion.  However, the Board reiterates that the Veteran's account of his in-service noise exposure has been accepted as credible.  Moreover, there was no indication of hearing loss prior to service, and the Veteran has denied any significant noise exposure outside of his period of active duty.

The Board also observes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's right ear hearing loss is due, at least in part, to excessive noise exposure that occurred during active service.  Therefore, service connection is warranted for right ear hearing loss.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


